Luke, J.
1. No exceptions pendente lite to the overruling of the demurrer were filed. The judgment on the demurrer was rendered on April 1, 1920, and the bill of exceptions was tendered to the judge on May 1, 1920, more than 20 days after the overruling of the demurrer, and hence the assignment of error on that judgment was made too late and cannot be considered.
2. The evidence in this case authorized the conviction of the defendant, and the charge of the court, when read in its entirety, was full and fair and not subject to the criticisms urged in the defendant’s motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.